 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion 14, shall,after being signed by a representative of Respondent,be posted byit immediately upon,receipt thereof and be maintainedby uitfor .60 consecutivedays thereafter,in conspicuous places, including all places where notices to employ-ees are customarily.posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered,defaced,or covered by any material. ,(c)Notify,theRegional Director for Region 14, in writing, within 20 daysfrom-the receiptof thisDecision and RecommendedOrder what steps the Respond-ent has takento comply herewith.2''2In the event that this Recommended Order is adopted by the Board, this provisionshall be' modified to read: "Notify the Regional Director for Region 14, in writing, within10 days from the date of this Order what steps the Respondent has -taken to complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,' and in order to effectuate the 'policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate or threaten our employees unlawfully concerningtheir union membership and activities.WE WILL NOT discourage membership in International Union of District50,United Mine Workers of America, or in any other labor organization bydiscriminatorily discharging any of our employeesor inany other mannerdiscriminating against any individual in regard to his hire or tenure ofemployment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in theexerciseof rights guaranteed them in Section 7 of the Act.WE WILL offer to Frank A. Kohn, Jr., immediate and full reinstatement tohis former or substantially equivalent position, and make him whole for lossof pay suffered as a result of the discrimination against him; and if he ispresently serving in the Armed Forces of the United States WE WILL notifyhim of his rights to reemployment under applicable statutes.All our employees are free to become,remain,or refrain from becoming orremainingmembers of any labor organization.SIGMA CHEMICAL COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by, any othermaterial.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1040Boatmen'sBuilding, 314 North Broadway, St. Louis, Missouri 63102, Telephone622-4156.QueenCity CoachCompanyandAmalgamated Transit Union,Local No.1531.Cases 11-CA-2855, 2885, and 2898.June 13,1966DECISION AND ORDEROn March 28, 1966, Trial Examiner Thomas A. Ricci issued his.Decision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certain"affirmative action, as set forth in the attached Trial Examiner's Deei-159 NLRB No. 19. QUEEN CITY COACH COMPANY205sion.The Trial Examiner also found that Respondent had notengaged in other unfair labor practices, and recommended that thoseallegations of the complaint be dismissed.Thereafter, Respondentfiled a "Statement of Exceptions" to the Trial Examiner's Decision,and the General Counsel filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman -McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudical error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in these cases, includingthe exceptions and brief, and hereby adopts the fmdings,l conclusions,and recommendations 2 of the Trial Examiner, with the modificationsnoted below.3[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Add the following as paragraph 2(b), the present paragraph2(b) and those subsequent thereto being consecutively relettered:[" (b)Notify the above-named employees if presently serving inthe Armed Forces of the United States of their right to full rein-statement upon application in accordance with the Selective Servicei In section III of his Decision, the Trial Examiner erroneously states- "A third election,held on March 25, 1965, resulted in a vote of 102 for and 79 against the Union " It wasstipulated that "the result of the March 25, 1965 election was 102 to 79 against theUnion "The Board's records in Case 11-RC-1925, the representation proceeding, showthat, on April 2, 1965, the Regional Director for Region 11 issued a certification of resultsshowing that the Union had lost the election9 The Trial Examiner recommends that Respondent be ordered to post copies of thenotice at "each of its terminals in Charlotte, Fayetteville, Jacksonville,Wilmington,Greensboro, Asheville, and Rockingham, all in North Carolina, Augusta, Georgia, MyrtlePeach, South Carolina, and Johnson City and Bristol, both in Tennessee"Respondentexcepts, stating that "various of such terminals are in no way involved in the presentproceeding."We disagree with Respondent.Elections held inJulyand August 1964and March 1965 included all of those terminals.The authority of Snodgrass, Respond-ent's agent who is found to have unlawfully entrapped certain employees, spans theterminals named above.Furthermore, the drivers found to have been unlawfully dis-charged worked out of the Charlotte, North Carolina, and Augusta, Georgia, terminals,and drivers from those terminals come into contact with drivers from all of the terminalsnamed above In the circumstances of this case, we find that the unlawful activitiesfound to have occurred can best be remedied by requiring Respondent to post copies of thenotice herein adopted at all of the terminals named above.3We do not adopt certain of the Trial Examiner's extraneous comments and charac-terizationswhich appear under the section of his Decision entitled "The Discharge ofErnest Garrison and Parker Love." In the fifth from last paragraph, we adopt hisfactual findings relating to the financial condition of Joyce Lewis, but disavow all else.In the fourth fromlastparagraph, we agree with his finding that Snodgrass told tilethree checkers to look after the matter of salary deductions themselves, and with hiscredibility finding as to Snodgrass, but disavow all else.In the third from last paragraphof that section, we disavow the second from last sentence.We do not rely on footnote 1of the Trial Examiner's Decision 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces."[A typographical error appears in present paragraph 2(c) of theTrial Examiner's Recommended Order. The name "Greensobor" ishereby corrected to read "Greensboro."]TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEA hearing in the above entitledproceedingwas held before TrialExaminerThomas A. Ricci on January 25, 26, 27, and 28, and February 7, 1966, at Char-lotte,North Carolinaon separate complaintsof the General Counsel againstQueen City Coach Company, herein called theRespondentor the Company.Theissues litigatedare whetherthe Respondent violated Section8(a)(3) and (1) ofthe Act.No briefs were filed bythe parties.Uponthe entirerecord and from my observationof the witnessesImake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTQueen City Coach Company, a North Carolina corporation,isengaged in thetransportation of passengers by motor vehicle. It operates routes directly acrossState lines and maintains terminal facilities in the States of North Carolina, SouthCarolina, Georgia, and Tennessee.During a typical 12-month period it receivedgross revenues from such transportation of passengers in excess of $250,000. Ifind that the Respondent is engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to exercise jurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDAmalgamated Transit Union,LocalNo. 1531,herein called the Union, is alabor organization within the meaning oftheAct.III.THE UNFAIR LABOR PRACTICESA. TheissuespresentedThis caseisconcernedwith the discharge of fiveof the Respondent's bus-drivers, four releasedinAugust1965 and onethe followingNovember 1.As to eachman there is testimony,of varying quantitativeor probative weight,showing thattheRespondentwas awareof their prounion attitudes,and thecomplaint alleges thatallfive weredischarged because of their activities or senti-ments in favor ofcollective bargainingthrough theUnion.Theconduct of theCompany nowsaid to have been in violation of Section 8(a)(3) ofthe Act fol-lowed severalabortive attempts by the Board to holdfree elections among thetotal busdriver group, about180 employees.Successive elections,held in Julyand August 1964, were set aside by the Board because ofimproper interferenceby the Respondent's representatives,clear indication that the Respondent was op-posed to union representation in the Company.A third election,held onMarch 25,1965, resultedin a vote of 102 for and 79 against the Union.At thehearing,eachof the five driversadmittedcertain errorsor failures tocomply withcompany operating rules in thecourse of their work.The extentor severity of their past failures isdisputed as tothreeof them.The other twoconceded the wrongdoingwhich the Respondentasserted,for the first time atthe hearing,as the ostensible groundfor their discharge.The question, in everyinstance,iswhether despite themistakes, or willful misconduct,however shown,itmustbe said,on the basisof thepreponderance of the substantial evidence onthe record as a whole, thatthe real motivation in thedischargeswas instead todiscourage union activities among the employees.The, focal pointof the evidenceoffered by the General Counselto prove union animus in the Respondent is thetestimonyof Joyce Lewis, atall,unmarried,and attractive32-yearold womanusedby theRespondent to entraptwo of thedrivers-Ernest Garrison and ParkerLove-intocarrying her free of charge on a regular bus run and thereby creategrounds for summary discharge.She said she was prevailed upon todo this by QUEEN CITY COACH COMPANY,207Frank Snodgrass,a professional private investigator recently hired by the Com-pany.Snodgrass corroborated her-story thus far, that with knowledge she hadlong known the two drivers,he set the stage to ensnare them.Apart from this calculated strategy,there is conflict in the testimony of Lewisagainst Snodgrass.She-testified he told-,her at the time the reason for attempt-ing to trick these,as well as certain other named drivers,was because they wereunion members,or officers,and that the Company would pay a bonus to him if hesucceeded;indeed,that he also-promised her a portion,of the bonus as a furtherreward.Snodgrass,at the hearing,denied ever having spoken of the Union, or ofunion members to Lewis. -The question of credibility between them goes to theheart of the entire complaint,for if in truth-the investigator so directly revealedsuch a purpose in his activities,.an intent by the Respondent to rid itself of pro-union employees stands stark on,the record.The issue in the discharge of the remaining three drivers-Floyd Byrd, ThomasHome, and Horace Wilkins-falls into a more usual pattern. ,There were acts ofnegligence,disregard of various regulations,lateness; and faults of thistype.,Aswill be seen,the conflict in the testimony on this aspect of the case is 'one ofdegree rather than kind.The empolyees attempted to minimize their errors andthe company witnesses enlarged upon them so as to make-the offenses appearmore aggravated.,.Apartfrom understandable exaggerations either way,in sub-stancethe things - chargeable, to these employees in major'portion did happen.The : Respondent asserts, in defense;that they were discharged for these reasons;theGeneral Counsel contends there-Is enough persuasive evidence to'require aconclusion that-these errors-on' their part were but pretexts used to cloak unionanimus in each case.B. The discharge'of, Ernest Garrison and Parker LoveJoyce.,Lewis was employed-at the Holiday Inn Motel in Florence, NorthCarolina, as supervisor of the chambermaids;,she earned $65 weekly.On July 5,1965,she met Snodgrass who 'was staying at the Inn and whose room requiredattention.,Her testimony;follows:Snodgrass told her the employment office -wasclosed [this was the Monday following,the 4th of July, when the 'USES was onholiday]and did she know anyone who wanted a job checking busdrivers. Shementioned her brother,Samuel,and Alfred Smith, a, friend of,her young sister.In looking about ,the room Lewis noticed a".Queen City Trailway Book and asheet of paper with three names on it=Garrison,Love, and Neal Young.' , Shecommented she knew Garrison and Love- and Snodgrass asked how long had sheknown these.men, would she work for him, and did she think she could persuadethem to, carry,her as a"passenger, without payment..At,first,she refused the joband Snodgrass drove-her home.that; ,evening,where he spoke to,her brother.Samuel Lewis'and, Smith,agreed to work.The next day,again at,the motel, whichSnodgrass used as an office,-he' spoke to Joyce several times ,trying ,to convinceher to accept the work. 'In the end she acquiesced.In the' course of <their variousconversations,some in the presence of her brother and Smith,and some with thetwo of them alone, Snodgrass spoke of drivers Garrison,Love,,and Young and"said that two,of them he knew belonged;to, the ' union, which was Lane Garrisonand Neal Young,but he didn't know about Parker Love,whether he,belonged tothe union or: not.But said that+6 would like to get something on him becauseof his'relations,-I don'trecall,,who he,said,was with the Company ..Hesaid that they were trying to,get rid,At one point,with Lewis still hesitant about changing jobs, Snodgrass told her hewould pay$75, a week, more than she was -earning; Lewis mentioned the factGarrison,at least, had once carried her free.Snodgrass,begged her, on-his knees-according to Lewis' testimony-at least to ride with Garrison,and, that if shesucceeded in "catching"him he would give her a$25 bonus. She finally consented,provided-she could first give 2 weeks'.notice to the Inn;she changed her mindand started work'on July 9 instead.'While Snodgrass, denied having spoken about the Union, there is^ nno. disputeconcerning what he'rtold her to do and how,the checking system he used withthese three persons operated.He selected certain-scheduled runs on which par-ticular drivers would be working, and had Lewis;together with Alfred Smith as a'supporting witness,ride from,one designated bus stop to another.At the terminalpoint he and,Samuel Lewis,'or sometimes Samuel alone,met Joyce and Smith asthey alighted, the. men at the end of the run functioning as further.witnesses toher ri de. 208DECISIONSOF NATIONALLABOR RELATIONS BOARD,Lewis. had been:a regular passenger ,.,between Florence and Myrtle Beach for 6several weeks in the hospital- and Garrison had, even paid..her.a' sick call once:ortwice there..,, Snodgrass told Lewis -to.-tell Garrison she t'_-was, on' her ,way - fromFlorence to Myrtle Beach -for: medical treatments and because she: was short,.offunds, wished to be, carried free. ..She, made. this appeal and the driver carried her,without charge.Also' as preciselyinstructed' by Snodgrass, she requested Garrisonto. speak.to Parker Love 'and,to try to persuade him also td extend this: help to her:It, seems; Garrison) andh(:Love alternated days on this route. . Garrison had noopportunity to speak to Love, and, the next day, following- the 'same'routine7 LewisThis' went on for4 days; each of the drivers. obliging her ithus twice.Garrison also gave' Lewis athird free ride, although at the hearing .she recalled .it only,, -vaguely.After 'eachincident, Snodgrass drove 'the three :helpers- back to his hotel room in Florencewhere he dictated a report for -Lewis, to write and-sign,and called Batts, theRespondent's supervisor of all, drivers at the! central office ,in Charlotte, to reporthis activities. '. Lewis also testified that when she wrote her, report on,, Garrison,Snodgrass-.gave her the $25 bonus heihad promised.'In: the several weeks following Lewis' rode with a number, 'of other drivers,always' pursuant to precise instructionsrfrom Snodgrass in 'further, attempts toobtain 'free transportation.Again- hei- testimony as to what Snodgrass said whendirecting her must be considered..,When arranging for her. to--ask Neal Young fora free ride, Snodgrass,said "that he wanted Young -real bad .:.' . He said that hebelonged, to the Union."- She rode ,three. times with this man, but, never ' askedfor free passage, because, as she testified, she did not think he"=would agree.She did report him for speeding.When back at the motel to report, she heardLewis also rode three times ,with Lawrence Meissner.Meissner had filed acharge with the Board sometime earlier;;accusing the Company-of discharging himin violation of Section;8(a)(3) of the statute;he had been reinstated pursuant toa settlement agreement- late in 1964.As- to Meissner, still - according to Lewis,Snodgrass "told me to try to get a free ride'that'he was the' vice president of'theUnion."ticket for' her-out'of his 'own.pocket-'or gave hei the money'to purchase a- ticketat the bus station.Once, when reporting her failure' to' obtain' a free ride withthisman, Snodgrass told Lewis he was to receive''a $2,000 bonus if he could trapthisman, and promised- Lewis $100 extra for her effort if she succeeded.Snodgrass' also had Lewis ride with Cozart, agairi- expressly to try to- obtain -afree ride, telling-her "he was one of the-big men in the Union."She tried threetimes and on each occasion he refused,and told her he knew'she' was a'companychecker:Snodgrass gave her similar instructions respecting'dr'iversBarnes andRogers; always that she should try for free passage.By this 'time, according toLewis,word had' passed among the drivers and she replied it was futile to- tryfurther. ' She once rode' with a driver- named' McDaniel, but at the end of therun Snodgrass told her "he didn't want-him." - Snodgrass told her' to ride with adriver 'named Smith, and she, did, but it then developed the wrong man had beenchecked.When she returned as usual to the hotel Snodgrass told her it wasShelley Smith instead, the'man with the moustache, he had wanted, liecause'Shel-ley "was in the Union."None of these other drivers-fell for Lewis' line. "Onlyone other man, Carty, carried her free once, and she -reported`- formally on' himas she had done for Garrison and Lane. Snodgrass,took her detailed statement- onCarty'smisconduct also,Lewis worked for about ' 3 months; ' but not continuously. 'After the first fewweeks, she checked for smoking by drivers, railroad crossing stops,' courtesy towardcustomers, drinking' on the job, and things of that kind. She said that overtheentire period she was paid for only about 6 weeks of work.' -Samuel Lewis, the young brother, also worked for 3"months,'on and off, some-times earning $75 per week, sometimes less.He testified that Snodgrass startedb' telling.him to check on the' drivers he named as to many aspects of the work,but that "the main thing was to catch' the drivers."He also said that Snodgrasstold him Garrison was "union," but that- he was not sure about Parker Love.There was even talk of the-possibility Parker Love might be related to'a Mr. Love,the president of the Company, and therefore nonunion.- He checked a numberof men but discovered only minor violations of the rules, never'obtaining a -,freeride.Before boarding Meissner's bus, Snodgrass 'said "we hard ' to catch Meissner,he was the vice president of the Union, and the one we wanted." On one occasion QUEEN CITY COACH COMPANY209he and Alfred Smith, the friend, weie directed to ride with Neal Young, Lewisgoing in one direction and Smith returning.They crossed signals and each drovethewrong direction with another driver.When they were back at Snodgrass'hotel room Snodgrass said "we didn't want those people, they weren't the onesthat they sent me out to catch." Lewis said he did not have to write a reportafter this trip because of the mistake.Snodgrass has worked for other bus companies in the past, or for organizationsengaged in general checking services for such employers, always doing this typeof work; more recently he had been employed by sheriffs in Louisiana on inves-tigations.He started with the Respondent on June 1, and the basic purpose ofhis testimony was to deny explicitly that he ever asked either Lewis or the othertwo male assistants to attempt to "catch" any particular individual, or told themanything about union membership or activities. In fact, he denied flatly havingbeen told of union activities by company representatives or even knowing any-thing about it or its participants in this Company.He also said he did not prom-ise to pay any bonus to Lewis for her work. Snodgrass' testimony is that his wasa routine check of employees-including drivers, station men, and other catego-ries-to assure that all company rules were being observed and that nothingimproper in any fashion went on.He did telephone Batts, who had hired himand who received his reports, immediately after some of these scheduled checks,and explained this was so the head office could quickly obtain the men's tripreports or logs and verify the checker's reports of wrongdoings against the drivers'regular turn-ins.Snodgrass' testimony is supported by that of Batts, who alsodenied having asked the investigator to spy on any particular employees or men-tioning the Union or union activities to him in any fashion.I credit the woman.This was no routine spot check of employees such as nor-mally may be cariied on among employees who, because of the nature of theirwork, operate alone and in distant places.Roving inspectors throughout publictransportation systems are an old institution familiar to both the public and theemployees.And indeed the Respondent contracts for such services with an estab-lishedorganization-calledButlerAssociates-which checked its employees inthe past, continued to do so during the summer of 1965, and does so even now.The system of surveillance established by the Respondent through Snodgrass inthis instance was quite different, and of itself suggests a more pinpointed objec-tive than mere general checking.Every ride that Joyce Lewis took was pursuantto specific instructions by Snodgrass, aimed at a particular drivel, and accompa-nied by at least two, and sometimes three, supporting witnesses.An employerwhose ordinary checker discovers a delinquent employee and honestly dischargeshim for misconduct hardly needs such overpowering proof to justify his action.And once having uncontrovertible evidence-here the signed statements of allthe three checkers-he would be most unlikely to discharge drivers who had per-formed satisfactorily for over 24 years, as was true of both Garrison and Love,without at least confronting them with the charge.All Batts told these men whenhe dismissed them without advance notice, or any opportunity to explain or requestclemency, was that their "services were unsatisfactory."At the hearing Snodgrass said he was not interested in particular individuals,but the fact remains he did select special runs with an eye to who was drivingduring certain hours; he literally admitted having selected Garrison in this fashion.And he did not deny having told Lewis it had been a mistake to have checked onone Smith instead of another, or the two boys-Smith and Lewis-to make noreports after a certain run because they had failed to board Neal Young's bus asinstructed.Snodgrass' explanation for wanting Lewis to make a direct attempt to ride freewith Garrison was that she had told him of such favors in the past by that onedriver.But this cannot offset the cumulative testimony of both Lewis and herbrother, none denied by Snodgrass, that he also asked her to make the sameappeal-feigning illness and need-to prevail upon a number of other named driversfor free passage. I cannot view such a program as mere inquiry into whether ornot employees were working properly.A healthy-minded supervisor, and this is allan honest checker is, even using aliases, does not scheme to provoke misconduct tothe employee's detriment.He even told Lewis to plead with Garrison to appeal toParker Love to extend the same courtesy to her and thereby broaden the net for agreater catch.A bad apple is removed from the barrel, not rubbed against thegood ones.Unless, of course, as Lewis and her brother testified, Snodgrass was notsure, but only believed Love was in the Union.243-084-67-vol. 159-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is a case of entrapment, pure and simple. Snodgrass was not asking him-selfwhether the men were honest; he was expecting, and hoping they wouldweaken to the woman's appeal-partly out of sympathy and partly out of friend-ship-and fall into the snare. It is against the format of events that the credi-bility issue between the lady and the investigator must be viewed and their rela-tive integrity-or honestyaswitnesses-appraised.Lewis was confused more than once in her extended testimony.At one pointshe said it was she who first mentioned knowing some of the drivers; elsewhereshe indicated Snodgrass asked her.She also` vacillated as to precisely at whichpoint intheir conversations he spoke of the Union, and exactly when or whereshe changed her mind and decided to accept the job.Clearly, Snodgrass spoketo her several times, as he himself admitted, within a short period, in the attemptto persuade' her to help him, and if in the recollection of many talks she confusedone with another, the matter is not of great moment.What is more important isthe fact that despite long and intense cross-examination, she held firm to her tes-timony that Snodgrass told her who the prounion drivers were and that his reasonfor selectingsomeinstead of others was the Respondent's need for dismissalcause.Snodgrasswas more articulate and precise in his story.He came straight tothe point and said it was he who asked her, before anything else, did she knowany of the employees of the Company.And he explained why this was his pri-mary concern:And I did first ask her, as I always do whenever I interview employees, ifthey know anyone who works for trailways-Trailways?And the reasonI do this is because they could have a brotheror someonewho is a driver orsomethingand if they told their brother, then word would get around that Iwas checking on them and it would-wouldn't be very effective.She told me that her brother and a friend of hers may be interested, and alsoI had asked her if she knew anyone who worked for Trailways, and she toldme that she knew some people that worked for Trailways.And I asked whothese people were? And she told me, and then she named Lane Garrison andParker Love, and she told me that she had known Lane Garrison and ParkerLove for a number of years.If Snodgrass' intent at that moment was only to do the job that he always does,as he saidat the hearing, he would have discarded this woman as an assistant thenand there.She fell precisely into the category which under normal checking opera-tions is completelydisqualified.She answered him that she knew some of thedrivers 6 or 7 years, and even added Garrison had once or twice, years ago, givena free ride.He knew, and did not care, that one word from her to a single driverwould have alerted all to what was about to happen.He had to appeal to herseveral timesbefore she agreed; his attention to Garrison must have been verygreat indeed for such a drastic departure from his fixed rule. I must, and dobelieve that he fell on his knees and begged that if she did nothing more would sheplease try to fool Garrison at least once.The Respondent did not file a brief after the hearing, and its counsel made nooral argumenton the record.His examination of the witness, however, constitutesan argumentthat Lewis is not to be credited because her participation in the decep-tion leadingto discharge of her friends brands her as unworthy of belief.Askedagain and againwhy she did this, she could not answer but sat mute. Companycounselalso drew from her the admission that during an interview in the hotelroom with Attorney Ral and Snodgrass after the critical events, in answer to thelawyer's question whether she had received any bonus for this work, she answered no.The frailties in Joyce Lewis' character are to be judged against the nature ofSnodgrass' activities revealed on this record.She lured her friends into wayward-ness; shewas not nice that day.No need for classical allusion here; acceptanceof gold for selling out friends marks the scoundrel as of old. In extenuation, sheliveswith an invalid father, a mother who earns $146 monthly, a young brother,and two teenagesisters.Snodgrass offered hera raise,and bonuses to boot. Butfor her fall from grace in thisinstance,all that appears is that her worldlinessextended to the dusting of hotel rooms and the making of beds.It isdifferent with Snodgrass.Deceit, and even illegality are his stock in trade.He taught the woman to lie and at the outset built fraud as the touchstone of theirjoint activity and relationship.With Supervisor Batts assisting, he attempted tobefuddle the question of exactly who her employer was.And when the threecheckers, always paid off in cash, asked about social security, or other salary deduc- QUEENCITY COACHCOMPANY211tions requiredby law,he told them to look after these matters themselves.Between such a sharpster,on the one hand, and achambermaidon the other, comethewords ofthe Lord: "Thoushall . . . not put a stumbling-block before theblind .Leviticus,XIX, 14.Ifmoral fibre be a standard of credibility inadministrative hearings, I find Frank Snodgrass the less credible of the two.On August 6, after all the testing of the busdriveis had been completed, JohnRay, lawyer and full-time employee of the Respondent,appeared in Snodgrass'hotel room in Florence to write out in longhand a statement he then had JoyceLewis sign before a notary public in town.It is a brief and precise affidavit,and wasreceived in evidence.Lewis satin the room facing Ray and Snodgrass as the law-yer wrote.At one point he asked her how she had been paid and had she receivedany bonusfor checkingon particular individuals.She answered him no, but at thehearing testified that as the lawyer spoke,Snodgrass looked straight at her andwith a wink of the eye signaled her to deny the bonus he had given her for catch-ing Garrison,and that she complied. She also denied from the witness stand theaccuracy of a statement Ray wrote in the affidavit to the effect she had"been rid-ing free with Lane Garrison between Florence and Mullins for 7 or 8 years." Sheinsisted throughout the hearing that in fact,as far back as 7 years,Garrison hadcarried her free only once or twice and never again urtil Snodgrass showed up.The lawyertook liberties with whatever he was eliciting from Lewis in that room.He also wrote,for her tosign; "As a checker I have ridden a Queen City Trail-ways bus driven by L. R. Mcissner on two occasions without being charged a fare."This is not what she told him,and Ray admitted as much at the hearing.Hetestified:"I understand that Mr. Meissner paid Miss Lewis' fare."Twist one, twisttwo; it seems Lewis just signed whatever Ray wrote down.I believe her oral testi-mony, that she had only ridden free with Garrison years ago.As to the wink,which Snodgrass denied, it must be remembered that he had bent her to his will,and that the entire relationship he had established was one of deception, withthings regularly passing between them under the table, as it were. If lying tounderlings was the method he taught her, deceiving superiors only fulfilled the pat-tern.I saw the woman testify; in considering the inherent probabilities of themoment, all the related facts of record,and the demeanor of all the witnesses, Ibelieve her.'That the Respondent set out to discharge Garrison and Love because it was con-vinced they were members of, or at least favored the Union,is thus clear.Snod-grass' admissions to Lewis are direct evidence.The Company knew, at the sametime, thatdriver Cartyalso had fallen under the woman's appeal and carried herfree.He was not discharged;instead Ray admitted no one ever talked to Carty,or criticized him at all for the same offense committed by the other two men. Thelawyer explained the disparate treatment on the ground"itwas felt. . .that ithad been a mistake or any other number of reasons when he would not ride herfree again."Had he permitted Garrison and Love to explain he might have feltthe same aboutthem.If it was truly the misconduct of carrying a passenger freewhich offended the Respondent,therewas really no reason for treating Cartydifferently.On the record in its entirety I conclude that the Respondent used the errors ofthese two men,brought about by the Company's planned entrapment,as a pretextto color their discharge,which was in fact motivated by an intent to discouragetheir union activities and the activities of its employees generally, and therebyviolated Section 8(a)(3) and(1) of the Act.2C. The discharge of Floyd ByrdByrd, 3 years an employee, was discharged on November 1, 1965.A monthbefore he had returned to his bus terminal at Fayetteville, "running hot" on hislast run;he arrived before 1 a.m.instead of at the scheduled time of 1:30. It was'A historian recently wrote:It is sometimes essential for a state, even a democratic state, to undertake clandestineoperations...but,when such operations are undertaken, it is important never toforget that the relationship between an intelligence agency and its instruments tendsto be a corrupting one.The agency has a natural desire to control its operations ascompletely as possible and therefore a natural preference for compliant people. Ifpeople are not compliant to begin with,they are made so.Arthur H. Schlesinger,Jr., A ThousandDays,230.The Coachman's Inn,147 NLRB 278. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDhismisfortune that the motor, in the rear of his bus, was on fire when he reachedthe terminal, the readily available but long unused fire extinguishers failed, andthe fire department had to be called.Luck compounded his ill destiny when, as thebus filled with smoke, Byrd ran back among the seats and discovered two soldiersasleep; they had boarded the bus to return to camp at Fort Bragg but slept through-out the trip both ways.Although it is nowhere suggested the driver was at faultfor the momentary danger to the soldiers, the excitementseemsto have centeredattention upon the incident and he was suspended immediately.Following aninvestigation by the Company, when the various employees who had been present,and the supervising manager were questioned, he was called to Charlotte, and, withthe usual cryptic words-your services are unsatisfactory-sent home for good.There is belabored testimony as to exactly what moment Byrd reached Fayette-ville that night, all of it of no material importance.Give or take 5 or 10 minuteshe was definitely back before 1 o'clock. It is equally clear that he was supposed toleave Fayetteville at 12:05 but left before that time, that the distance is 30 milesboth ways, that there does exist a printed, schedule showing 12:55 as the time ofdeparture from Fort Bragg for the return run, that Byrd left,there much earlier,and that the alarm reached the fire department precisely at 1:02 a.m.Byrd alsoadmitted he was aware of the existing schedule for that run, which called forarrival of the bus at fixed points along the route at specified times between 12:05and 1:30 a.m.Batts, the night supervisor, said he discharged Byrd essentially because he hadreturned too early on his last run that night, and that he delayed doing so fromSeptember 23 to November 1, because. it took some time for the Fayetteville dis-trictmanager to check the facts with other employees, and because he, Batts, hadbeen on vacation for a period during October.Against this there is the testimonyof Byrd, and of another driver, Sessons, that it was not unusual for a driver toreturn a little "hot," or early, on such a last run, as there seldom were passengersof any significance at that hour of the night.Regardless of what minor deviationsfrom the schedules may have been permitted in the past, there is no basis for find-ing the 30 or 40 minutes accelerated return of Byrd to have been no more than anordinary occurrence.To prove that all this was not the real reason for his release, Byrd testified thatin the fall of 1963 his divisional manager, Marvin Little, asked him to listen forunion talk among employees at the Fort Bragg busyard and station and to reportback anything he heard. Byrd refused, and, as he recalled, Little dropped the mat-ter with simply saying "okay."Byrd also quoted Manager Little as saying to himsometime in September of 1964 ". . . you are messing around with the wrong fel-low,.he will get your job if you don't watch out." Byrd recalled that Littlealso used the phrase "the big fat boy" as synonym for the "wrong fellow." Byrd,explained at the hearing that he took the language of his superior at that time asa reference to Meissner, the driver who was then in layoff status and who had filedcharges, as yet unresolved, against the Company, and that his reason for the inter-ference was because the evening before, as he sat at a cafe with Meissner, BobbyPulley, a dispatcher, "walked by and paused."Meissner, who was also a witness, isa stocky, man.Little denied asking Byrd to inform on union talk of a fellow-employee, but, inview of the blatant activities of Snodgrass in 1965 and of other company repre-sentatives in 1964 leading to cancellation of employee elections that year,I creditByrd on this score.I cannot agree, however,that the complaint allegation of ille-galmotivation in this instance has been proved by substantial evidence.Littlewas not shown to have been greatly disturbed when Byrd refused to spy on others.And at best the ambiguous remark, 14 months before the discharge, about the"wrong fellow," or "fat boy," is too tenuous a form of evidence to offset the plau-sibility of the asserted affirmative defense.However clear an employer's oppositionto self-organization among employees, it cannot be said that discharge of anyonefrom among perhaps 200 men, on its face for what must to be called at least areasonable ground, automatically becomes a violation of Section 8(a)(3) of theAct.There must be persuasive evidence of intent to select that man for discrimi-nation.That burden not having been met in this instance, I shall recommend dis-missal of the complaint as to Floyd Byrd.D. The discharge of Horace WilkinsWilkins worked as a driver about 4 years also, out of Fayetteville, and his dis-charge on August 9, 1965, somewhat parallels the story of Byrd.Driver Thomp- QUEEN CITY COACH COMPANY213son, president of the union local formed in April, testified Wilkins became a mem-ber before the discharge but that he had no reason to believe the fact was knownto the Company. In the "latter part" of 1964, Wilkins was subpenaed,to appear ata Board hearing involving the alleged illegal discharge of a driver named Beverly.He testified that one evening about that time Divisional Manager Little asked ".what was I doing talking to Ronald Beverly,'the previous night, up town."The.next day Wilkins told the supervisor "the reason Ronald was talking to me andasked me if I knew the hearing had been put off." 'Little answered, still accordingtoWilkins ". . . I want you to know that you are,going to have a hard enoughtime keeping your own job, much less trying to help somebody keep theirs."InMarch of 1965 Meissner asked Wilkins to act as a union observer at theimminent election and he said yes.Wilkins testified he then saw Meissner in con-versation with the dispatcher, Rufus Home, and that Meissner later told him itwould be necessary to obtain Little's permission for Wilkins to have time off forthis purpose.Wilkins did not hear what' went on between Meissner and the dis-patcher.And finally, Wilkins also related how "in the latter part of May or June."Little said to him:.that he wanted to let me know that he wasn't no FBIagent or nothing, but he had learned through a friend of mine in confidence that Ihad said that I had learned to keep my mouth shut, and leave everything else alone,just keep my mouth shut, and do my work."The secondary character of Wilkins' testimony intended to impute knowledge inthe Company of his willingness, in March, to act as union observer, makes it diffi-cult to find that in fact the Respondent then learned of his attitude. If Wilkinsspoke truthfully in quoting his manager, it would,appear the Company believedhim to be sensitive toward: the Union at least in late May or June.Little contra-dicted the driver as to. these conversations, and while I would be inclined to creditWilkins, in view of the pattern of company conduct, I think it unnecessary to makeprecise findings about such talk because, even assuming Little said these things, thetotal evidence respecting this discharge does not suffice to support the complaintallegation.The defense here' is that Wilkins was discharged. for too many accidents. In the5 'years he drove he said he had, seven accidents, all "small."The last twooccurred on June 26 and August 4; he was 'released 5 days later.' Who was atfault, how much damage resulted, what are the Company's reporting rules and didWilkins comply with them after the first accident these and like questions pro-voked much testimony, all of it inconclusive, vague, and exaggerated in both direc-tions.Batts said both were accidents from "the rear," and therefore bad for Wil-kins.The driver explained how things happened, but a fair appraisal shows someadmissions by him that he did hit each of the two passenger cars involved frombehind, or at least obliquely.noticeable property damage in the first; the company officers testified, and I haveno reason to disbelieve this, that the accident cost $675 in settlement.A littlegirlwas hurt in the second, and the Company paid $775. The Respondent is par-tially self insured.Wilkins reported the, June 26 accident to his terminal dispatcheras soon as he returned from his run on a Saturday night, but the divisional man-ager learned of it only Monday morning.The assertion that Wilkins was espe-cially delinquent in not reporting the accident to Little immediately is not at allestablished by the vacillating testimony of the company witnesses. - What is impor-tant to the issue here-is that he was suspended from work, called to Charlotte to beinterviewed by the company lawyer, lectured to be more careful, and returned towork on July 7.He was placed on probation for 6 months as a warning.Amonth later, after his last accident, he was recalled to' Charlotte, and, with- theusual "Your services are unsatisfactory," discharged.In further, justification of the discharge for cause, Batts, who made 'the decision,said he considered the driver's entire record, and that it included seven accidentsbefore these last two in June and August, and that the man had been put on pro-bation four times during his period of employment.The question is whether the evidence in its entirety compels an inference of ille-galmotivation.Unlike the case of Byrd, the supervisory statements indicating aconcern over the employee's prounion attitude come closer to home-only lateMay or June, instead of 14 months earlier.Moreover, it was shown that anotherdriver-Helms-in' 1963 was involved in an, accident in which a woman was killedand $15,000 of damages caused to his bus.He was not discharged.The Com-pany's explanation is that he had to be retained as a possible witness in the eventof a negligence suit trail, and this is not an impossible idea.' 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn any event, there is also evidence that other drivers have been released in thepast because of bad accident records, and it cannot be gainsaid that on its face thedischarge of Wilkins immediately after a second accident in so short a period, whileon probation for the same type of error, seems perfectly proper action. It is verysignificant that only 1 month earlier the Company overlooked as costly an accidentwith no more than a warning.Under the General Counsel's theory, and as theevidence stands, the Company was no more opposed to him then than a monthlater.IfManager Little's statement in early June that he was pleased Wilkins haddecided to "keep his mouth shut" proves union animus against the man, the June 26accident provided perfect pretext for discharge. It is a matter of balancingthe evidence.Even considering the Company's opposition to the Union generally,I conclude that this allegation of the complaint of illegal discrimination as to Hor-aceWilkins has not been proved by a preponderance of the evidence, and I shalltherefore recommend dismissal of the complaint as to him.E. The discharge of Thomas HorneHorne started with the Respondent as a part-time driver in January of 1963 andwent to full-time status in June of 1964.He worked out of the Augusta terminal,155 miles away from Charlotte, under Manager Guy Wilkinson, and became amember of the Union a month before his discharge on August 27, 1965.Withoutany warningof imminentrelease he was told to travel to Charlotte to see Batts;there,with Attorney Ray also in the office, Batts said no more than that he wasdischarged because his "services were unsatisfactory." It was not until the startof the hearing, 5 months later, when' Batts was called as the first witness by theGeneral Counsel, that Horne, or, anyone on his behalf, learned why he had beendismissed.Batts testified Home had long been an impossible employee, and he listed a se-ries of faults: "Many, many complaints.would not follow instructions prop-erly . . . in the 12 to 14 months that he drove, we got as many as 12 to 14 .. .complaints . . . an accident ... completely avoidable . . . reckless driving .speeding . . .running'vehicles off the highway.a manwanted a charter busand he requested specifically that driver Home not be allowed to drive his bus .. .reporting late fof work . . . incorrect driver's logs . . . 40 minuteslate inmeetingthis charter group ...Batts also said reportson Home's failingshad beencomingto him "most always, 8 or 10 months I would say," and that finally they"reached a point by the nature of the last complaint, there was no choice but todischarge him because of performance and his duties in my opinion were not satis-factory to be a driver for our company."As will be detailed below there is nosignificantdispute as to the facts concerning the mistakes and violation of companyrules in Home'shistory with the Company.As to some of the incidents, Battsspoke of them repetitiously and in varying descriptive phrases so as to create animpressionof greater number.Home took issue with the number, and at timeswith their severity; he candidly admitted, however, the substance of the clearerones.In view of the real issue to be decided, the minor frills in the story are oflittlemeaning.The theory of the complaint as to thisman isthat nothing significantly differentwas shown in Home's record to explain persuasively Batt's determination, at thatparticular time, to reach a discharge decision which, despite his knowledge of allprevious reports, he did not deem proper before.And to prove that the realreason,instead,was an intent to discriminate against this man also because of hisunion activity, the General Counsel offered the following testimony by Home.In January 1965, a month after Meissner, the man who filed the charges againstthe Company, had been reinstated, several men were talking with him in the termi-nal baggage room.When Meissner left, Manager Wilkinson said, according toHome, ". . . that man is an enemy of mine and an enemy of the Company, and ifI catch you 'talking to him, you are going to be working for him." The managerdenied having said Meissner was an enemy of the Company, or that if anyemployee talked with him he would be working for Meissner.As he recalled it,he said the man "used to be a real good friend of mine, but . . . acts now like heis an enemy.Home went on to relate how shortly before the March election Wilkinson askedwhat did he think of the "hearing and the election that was coming up," with himanswering he was "satisfied."Again in the last of May or the first of June, themanager "said to me in reference to an accident I had in 1964, I thought that youwere a good company man and told me that he went to bat for me and he said QUEEN CITY COACH COMPANY215ifhe had thought that I had not been a good company man, he wouldn't havehelped me any."As to this conversation Wilkinson testified only that he spoke ofHorne having been a good company man, he was becoming dissatisfied because theman could not obey instructions.The truly significant part of Horne's testimony concerns a conversation whichtook place "in the middle of July" in the terminal after the Union had posted anotice listing the newly chosen officers.There was talk of people paying $5 for aunion card, and Wilkinson asked Home how much he had paid for his. As Hornerelated, the manager then said he would give the men cards himself. that "the com-pany didn't recognize the union.And that as far as he was concerned, that theywere fighting a losing battle."Wilkinson also told Horne, according to theemployee, "that my name had been sent to Charlotte and said your name has beensent to Chailotte along with three others, and he said E. L. Cozardt a driver hadsent it in.And the man in Charlotte knows all of the names of men in the union."Here again Wilkinson's version differs. Someone had added his name to the list ofunion officers, and he jestingly suggested he would enter the business himself,organize the employees, and call for $5 for cards payable to ham.He said it wasall a joke, and denied telling Horne his name had been sent to Charlotte, or thatany person in Charlotte knew who the union men were.Itwas at this very time-mid-July-that Snodgrass, at Florence, North Carolina,was explaining to Joyce Lewis just who the union drivers were.He could onlyhave learned from the company authorities in Charlotte who hired him.His veryactivities aimed at ferreting out the prounion personnel, even by creating groundsfor discharge, lends credence to Home's testimony against the denials of the divi-sionalmanager.Further, the basic opposition of the Company toward the unioncampaign altogether in itself supports a finding that Wilkinson would say theUnion was a "losing battle."His questioning of Horne as to how he felt about the election, or even theearlier statement that persons associating withMeissner would be working forhim-a broad hint they may have to leave the Company-are at best tangentialand cannot strengthen the conclusion, which I do reach, that the Company hadHorne singled out as favoring the Union and marked for special attention.Mereinquiry of one out of many employees as to how he "felt," shortly before an elec-tion, with the ambiguous answer "I am satisfied," adds nothing to this aspect of thecase, and the threat that Meissner's associates might be in danger, was not directedtoHorne individually, as I read the man's testimony.The question here iswhether the Company discharged him when it did because of his own unionpropensities.Considering all the facts of record, as well as the demeanor of the witnesses, IcreditHorne and find that the manager told him his name, as one of the uniondrivers, had been sent to the main office in Charlotte.By this statement Wilkinsoncommitted an unfair labor practice in violation of Section 8(a)(1) of the Actchargeable to the Respondent. Such clear proof that only 1 month before the dis-charge the Respondent told Horne it was keeping a special eye on him as unioneer,and by clear implication threatened him in the advice, coupled with the simultane-ous illegal discharge of Garrison and Love that same month, on this record con-stitutes a very persuasiveprima faciepicture of illegal discrimination against himalso, as alleged in the complaint.The case at this point leads to appraisal of theaffirmative defense of discharge for cause.It seems that about August 23, the representative of a social group arranging acharter of buses told District Manager Wilkinson he did not want Horne as adriver, and that the manager sent a note advising Batts of the fact.Batts testifiedthat this note, quoting the customer as saying Horne was "no good" and "justdidn't please them at all," caused him to reveiw the driver's central office file,which had in it 12 other communications from Wilkinson, and that therefore onthe basis of Horne's total record, he was dischargedWhat lay at the bottom ofthe customer's displeasure was that the year before, when two buses carried thesocial group for a 1-day beach outing, Horne transferred the members' personalbelongings into a single bus which remained at the beach for their convenience, anddrove his own to a garage for brake repairs which could not be effected nearby.Batts added that a second note from Wilkinson, dated August 13, furtherprompted his review of Horne's record. In this one, sent to Charlotte "for yourinformation," the district manager wrote that 5 days earlier Home had "passed alot"while driving in "heavy traffic, and had caused several cars "to take to theshoulder and one to the ditch "According to the testimony of W. T. McDaniel, 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDa driver who on the 8th had ridden together with Horne on a two-bus charter, thismatter came to the attention of Wilkinson because, on the 13th, when McDaniel"happened to be up at the bus station," the manager said "he had heard some com-plaints on Mr. Horne for reckless driving.And asked me what happened on thetrip to Atlantic Beach."Of the various notes, all from Wilkinson to Batts, the only other one arrivingafter "mid-July" is dated August 10, and says that on one run Horne had failed toclean the restroom facilities on his bus at'the "specified time or location as required.The remainder' of the file notes relating to Horne span the period November 2,.1964, through July 13. Some involve relatively trivial matters: a reminder to warnyoung people not to stand on bus seats; another to arrive 30 minutes before startingtime and not later; failure to fill out his trip log properly; neglect in not acceptingthree pieces of express freight on one trip; forgetting to turn in a log on oneoccasion; parking his personel automobile "in the middle of the parking lot" insteadof "inan out of the way spot"; neglect in not "checking in advance" for a properlunch stop when carrying a group of preachers.':1"'The much later coriclusionary defense assertion by the overall supervisor ofdrivers that the August-23 report by a customer for a charter busdriver other thanHorne was the provoking cause which led him toreexaminethe total record withthe result that the driver was then summarily discharged without warning, is unper-suasive on the record as a whole.Why any of the other like reports from Wilkin-son should not have had the same effect is unexplained.There was nothing par-ticularly pressing contained in the last report-indeed it only cast reflection uponsomething Horne may have done wrong a year earlier. In consequence, therefore,he was bemg released for an error a year old.Not does the August 13 slip reveal so grave an offense as to distinguish it meaning-fully from others covering so long a period.While it did deal with a more currentaspect of Home's work, it is highly significant that on this matter of having earlyin August passed other cars carelessly, and even causing one or two to drift to theshoulder of the road, the incident did not come to the attention of the divisionalmanagerin the regular course of his supervisory duties. Instead it was he, Wilkin-son, who searched out further fault in Horne 5 days later by questioning McDanielas to any reckless driving Horne may have committed.The Respondent's apparent indifference to all the past notes calling these matter'sto Batts' attention strongly indicates that errors of the kind shown on the exhibits-especially the-reallyminor things such as incorrect drafting of drivers' logs orimproper parking of personal cars-reflect the normal failings of its employeesgenerally and disadvantage which, absent extraordinary reason to react otherwise,the Company simply accepts in the regular course of business.This inference isespecially warranted in the light of Batts' failure, only the month before Horne'sname was sent to Charlotte, to do anything about two other rule infractions byHorne.In June he overslept in a hotel in Columbia where he was scheduled topick up a long run at a specified hour; in consequence a bus load of passengers satand waited for about 30 minutes before continuing their trip. [This was not oneof the mistakes reported in writing by Wilkinson to Batts, and the record does notmake clear whether Batts was aware of it when he discharged Horne or first learnedof it when later the man's past record was exhaustively examined for purposes'ofdefending against the complaint in this proceeding.]And on or about June 20 Horne returned an empty bus from Memphis at hishome terminal; he was required to stop over in Atlanta and rest at least 8 hours.He stayed there only 1 hour instead, and falsely reported he had taken the restperiod and submitted a bill for hotel lodging.Although this incident was reportedin writing to Batts on June 21 he ignored it. I do not credit his explanation thathe simply did not see this particular report.Of all the wrongdoings charged toHorne this was the truly serious one, for it coupled disregard of ICC safety ruleswith a false claim for reimbursement of hotel expenses. It is therefore the onewhich both Wilkinson and Batts would particularly have acted upon if in fact theCompany's concern respecting this driver had been his quality as a workman. Battssaid all reports of this kind from district managers reach his desk, and that heunderscores the drivers' name after reading each one so that his secretary can filethem correctly.He took the emphasis off the manager's note of June 21 by sayingthat it led him— late in August, to look at the log, or expense sheet Horne had filedin June, and that it was only then that he discovered the false report. But Wilkin-son'snote shows on its face that the man had not stayed in Atlanta and submitted QUEEN CITY COACH -COMPANY -217a bill nevertheless.3Moreover,Batts testified"if he [the divisional manager] feelsthat the man is falsifying his expense...he should do something, . . ."Wilkinson,too, did nothing about this one.--, ---,Clearly, then,itwas not the relatively minor deficiencies in Horne's work per -formance brought to his attention in August which,caused Batts to take such a,close look at his past record,-and to discharge him in so offhanded a manner: Inthe light of Batts'-demonstrated animosity toward drivers Garrison,and Love'because of their union activities during the very month of August,and of Wilkin--son's statement to,Horne in mid-July that his name,among others, was known tothemain office as among those who favored the Union,I can only, conclude thatwhen, on August27, theRespondent released Home it utilized his old record, neverdeemed sufficient reason for discharge,as a pretext to cloak its union animusagainst,him also.On the record in its entirety I find that by the discharge ofThomas-Horne the Respondent violated Section 8(a)(3) and(1) of the Act.F.-SurveillanceOn the,afternoon of January 20, 4966,5 days before the hearing opened,in, thisproceeding,Williamson,attorney for the General'C-ounsel,.was , interviewing ,sev-eral employees in preparation for trial at a motor lodge in* Fayetteville.About 30minutes after he started,Bob Taylor, a regular company driver, arrived at themotel parking lot with Andy Barklay, shop foreman in the Fayetteville terminal,sitting;next to him in-his car.-'The two circled the parking lot twice,driving 'veryslowly, and-stopped briefly;,behind the parked,car of-Wilkins,,the :dischargedemployee who testified to the incident.He added that the motel room door was,open,that the men saw the foreman,,and that they stepped out to look and, William-son waved at Taylor and Barklay.,It is conceded Barklay is a shop foreman; theevidence indicates he is responsible for repair and maintenance of buses and has 10or 15,,ing of theAct.,-',appointment to meet a-friend- there,that he paused to_ examine a car because-hethought it might belong to his'friend,,but) that,he, did not find her. Both he andBarklay denied having seen either Williamson,or any of the,employeesI.do notcredit Taylor's explanation of his presence and slow ride in front_of the meetingplace when the Government attorney was speaking to employees to prepare for trialin this case.He said his friend was not planning to check into the motel,and thathe though she might be in the motel restaurant,but he also said he did not enterthe restaurant to see if she was there.Moreover,he admitted that that very eve-ning,when Williamson spoke to him at his home and asked what he had been doingin the vicinity of the conference,he, said nothing, about any appointment with a,-friend.,In the circumstances,it is a reasonable inference that Barklay was there tocheck upon the identity of"'any employees who might be speaking to the GeneralCounsel's, representative. 'Such surveillance by,_ supervisors of 'union activities ^ byemployees,or of investigation; in preparation-for hearing in complaint-proceedings,unlawfully restrains and coerces' employees inthe exercise of the'rights guaranteed'by Section 7 of'the Act and constitutes an unfair labor practice in violation of Sec-'tion 8(a)(1) of the Act.'Ifind that by thus keeping Williamson'sconferencewith the employees under surveillance Barklay committed an unfair labor practice,chargeable to the Respondent.IV.THE EFFECTOF THE UNFAIRLABORPRACTICESUPON COMMERCEThe activitiesof the Respondent set out in section III,above, occurring in con-nectionwiththe operationsof theRespondent set out in section I, above,,have a.close, intimate,and substantialrelationto trade, traffic,and commerce among theseveral States,-and tend to lead to labor disputes burdening and obstructing com-,merce and the free flow of commerce.3 In part the district manager'smemo of June'21 reads as follows,Attached is a memo from Dispatcher R. L Ferguson stating that Thomas Horne did'not take his time off in Atlanta as required.Mr. Horne checked up with Dot Henryinmy absence-and his expense form shots that he turned in for a hotel bill in-,Atlanta- andMemphis.He did not =use a hotel in Atlanta,according to thisinformation 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that the Respondent has committed certain unfair labor practices,I shall recommend that it be ordered to cease-and desist from such conduct, and totake certain affirmative action designed to dissipate its effect.The Respondent hav-ing illegally dischargedM. Parker Love, Ernest L. Garrison, and Thomas Home,itmust be-ordered to reinstate them to their former or equivalent position.TheRespondent must also be ordered to make these employees whole for any loss ofearnings they may have suffered a consequence of the illegal discrimination againstthem in their employment.Backpay shall be computed in accordance with theformula prescribed by the Board in F.W. Woolworth Company,90 NLRB 289,and the assessment of interest shall be computed in the manner prescribed by theBoard inIsis Plumbing&Heating Co.,138 NLRB 716. In view of the nature ofthe unfair labor practices committed,the commission of similar and other unfairlabor practices reasonably may be anticipated. I shall therefore recommend thatthe Respondent be ordered to cease and desist from in any manner infringing uponthe rights guaranteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section 2 of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discharging M. Parker Love, Ernest L. Garrison, and Thomas Home theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.4.By the foregoing conduct,by DistrictManagerWilkinson's statement toemployees that their names had been sent to the Respondent's central office asknown union adherents, and by spying upon the investigation activities of Govern-ment lawyers,the Respondent'has engaged in and is,engaging in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) ofthe Act.5.The aforesaid unfair labor, practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon ,the entire record in the case, I recommend that Queen City Coach Company,Charlotte,North Carolina,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against employees because of theirexercise of the right to self-organization or to join labor organizations.(b) Telling employees that the Company is aware of the identity of the unionadherents and is maintaining a list of such names in its office, spying upon theinvestigation activities of Government lawyers, or in any other manner interferingwith, restraining, or coercing employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Amalgamated TransitUnion, Local No. 1531, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act, or to refrain from any or all such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer M. Parker Love, Ernest L. Garrison, and Thomas Home immediateand full reinstatement to their former or substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay they may have suffered by reason of the dis-crimination against them, in the manner set out under "The Remedy" section of thisDecision.(b) Preserve and, upon request, make available to the Board, or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records, and reports, and all records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c)Post at each of its terminals in Charlotte, Fayetteville, Jacksonville, Wilming-ton,Greensobor,Asheville, and Rockingham, all in North Carolina, Augusta, QUEEN CITY COACH.-COMPANY1219Georgia,MyrtleBeach,South Carolina,and Johnson City and Bristol,both inTennessee,copies of the attached notice marked"Appendix." 4Copies of saidnotice, to be furnishedby theRegional Director for Region 11, shall,after beingduly signedby theRespondent's representative,be posted by Respondent inimedi-ately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondent to insurethat saidnotices are not altered,defaced,or covered by any other material.(d)Notify theRegional Director for Region 11, in writing, within 20 days fromthe receipt of thisDecision,what steps the Respondent has taken to complyherewithIT IS HEREBY FURTHER RECOMMENDED that the complaint be dismissed withrespect to the allegation of illegal discharge of Floyd Byrd and Horace Wilkins.4In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the notice will be further amended by the substitution of thewords "a Decree of the United States Court of Appeals, Enforcing an Order" for the words"a Decision and Order."5If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notifythe Regional Director for Region 11, In writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the, National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership by any of our employees in Amalga-mated Transit Union, Local No. 1531, or in any other labor organization, bydischarging or otherwise discriminating against employees in regard to theirhire or tenure of employment or any other term or condition of employment.WE WILL offer M. Parker Love, Ernest L. Garrison, and Thomas Horneimmediate and full reinstatement to their former or substantially equivalentposition,without prejudice to their seniority or other rights and privilegespreviously enjoyed, and WE WILL make them whole for any loss of pay theymay have suffered as the result of the discrimination against them, in the man-ner described in the Trial Examiner's Decision.WE WILL NOT tell our employees that the Company knows the identity ofunion adherents among our employees and maintains a list of their names inour central office, spy upon the investigation activities of government lawyers,or in any other manner interfere with, restrain, or coerce our employees inthe exercise of their rights to self-organization, to form, join, or assist anylabor organization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all suchactivities.All our employees are free to become or remain, or to refrain from becomingor remaining, members of any labor organization.QUEEN CITY COACH COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by, any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1831Nissen Buildine, 310 West Fourth Street, Winston-Salem, North Carolina 27101,Te!ephone 723-2911, Extension 302.